COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 Ali Tabrizi and Dona Tabrizi,                  §               No. 08-16-00209-CV

                      Appellants,               §                  Appeal from the

 v.                                             §                 53rd District Court

 City Of Austin; Greg Guernsey, in his          §              of Travis County, Texas
 Official Capacity as Director of Planning
 and Zoning Department; J. Rodney               §            (TC# D-1-GN-15-002968)
 Gonzales, in his Official Capacity as
 Acting Director of the Development             §
 Services Department; and Charles Lesniak,
 in his official Capacity as Environmental      §
 Officer for the City of Austin,
                                                §
                       Appellees.
                                             §
                                           ORDER


       Pending before the Court is Appellants’ second unopposed motion to extend the deadline

for filing a motion to reinstate the appeal. The motion is GRANTED. Appellants are directed to

file a motion to reinstate the appeal on or before February 23, 2017.

       IT IS SO ORDERED this 25th day of January, 2017.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.